USCA11 Case: 21-11351      Date Filed: 06/10/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11351
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ROYZELL LIGON, JR.,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Middle District of Alabama
          D.C. Docket No. 3:18-cr-00489-RAH-SMD-1
                   ____________________
USCA11 Case: 21-11351             Date Filed: 06/10/2022         Page: 2 of 8




2                          Opinion of the Court                       21-11351


Before JILL PRYOR, BRANCH, and BLACK, Circuit Judges.
PER CURIAM:
       Royzell Ligon, Jr. appeals his conviction for possession of a
firearm by a convicted felon, challenging the district court’s denial
of his motion to suppress evidence seized during his arrest. First,
Ligon asserts the district court erred in denying the motion to sup-
press because the encounter between him and Officer Griffin be-
came a seizure when Ligon indicated both verbally and physically
that he did not want to engage in a consensual encounter. Second,
he contends the district court erred by concluding that the Terry1
stop was supported by reasonable suspicion based on the investiga-
tion of a murder and the criminal activity of public intoxication.
Third, he asserts that, even if the Terry stop was justified, Griffin
unreasonably prolonged the stop by asking questions and checking
identification for reasons unrelated to the purpose of the stop be-
cause he should have known from the pictures that Ligon was not
the murder suspect. After review, 2 we affirm Ligon’s conviction.



1 Terry v. Ohio, 392 U.S. 1 (1968).
2 Because rulings on motions to suppress evidence present mixed questions of
law and fact, we review the district court’s factual findings for clear error and
its application of the law to the facts de novo. United States v. Lewis, 674 F.3d
1298, 1302-03 (11th Cir. 2012). The facts are construed in favor of the party
that prevailed below, and we afford substantial deference to the factfinder’s
credibility determinations. Id. at 1303.
USCA11 Case: 21-11351         Date Filed: 06/10/2022    Page: 3 of 8




21-11351               Opinion of the Court                         3

                      I. DISCUSSION
A. Voluntariness of Encounter
       The Fourth Amendment provides “[t]he right of the people
to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures, shall not be violated, and no
[w]arrants shall issue, but upon probable cause.” U.S. Const.
amend. IV. “Law enforcement officers do not violate the Fourth
Amendment’s prohibition of unreasonable seizures merely by ap-
proaching individuals on the street or in other public places and
putting questions to them if they are willing to listen.” United
States v. Drayton, 536 U.S. 194, 200 (2002). “Even when law en-
forcement officers have no basis for suspecting a particular individ-
ual, they may pose questions, ask for identification, and request
consent to search luggage—provided they do not induce coopera-
tion by coercive means.” Id. at 201. However, officers need rea-
sonable suspicion if an encounter becomes an investigatory stop.
See Florida v. Bostick, 501 U.S. 429, 434 (1991). An investigatory
stop occurs “when the officer, by means of physical force or show
of authority, has in some way restrained the liberty of a citizen.”
United States v. Jordan, 635 F.3d 1181, 1185 (11th Cir. 2011).
       The test for whether the officer restrained a citizen’s liberty
is whether “a reasonable person would feel free to terminate the
encounter.” Drayton, 536 U.S. at 201. Specifically, we must “im-
agine how an objective, reasonable, and innocent person would
feel, not how the particular suspect felt.” United States v. Knights,
989 F.3d 1281, 1286 (11th Cir.), cert. denied, 142 S. Ct. 709 (2021).
USCA11 Case: 21-11351         Date Filed: 06/10/2022    Page: 4 of 8




4                      Opinion of the Court                 21-11351

To determine how the reasonable person would feel, courts look
at all relevant circumstances, including:
      whether a citizen’s path is blocked or impeded;
      whether the officers retained the individual’s identifi-
      cation; the suspect’s age, education and intelligence;
      the length of the detention and questioning; the num-
      ber of police officers present; whether the officers dis-
      played their weapons; any physical touching of the
      suspect; and the language and tone of voice of the po-
      lice.

Id. (quotation marks and alterations omitted).
        The investigatory stop did not begin until Griffin told Ligon
to stay with another officer because that was the first instance in
which a reasonable person would not have felt free to leave. See
Drayton, 536 U.S. at 201. The record shows a reasonable person
would have felt free to leave prior to this command because, in the
beginning of the interaction, Ligon walked away from Griffin.
Knights, 989 F.3d at 1286-87. While Ligon said he did not want to
talk to Griffin and walked to a nearby porch, he continued to talk
to Griffin when Griffin asked questions without coercion or a show
of authority. See id. at 1286; Jordan, 635 F.3d at 1185. The consen-
sual encounter was not changed into a stop due to Griffin asking
for identification, as that type of question is considered permissible
during a consensual encounter, and while Griffin had to go to his
car in order to confirm Ligon’s identification, this was only because
Ligon’s only means of identification was his social security number.
USCA11 Case: 21-11351         Date Filed: 06/10/2022     Page: 5 of 8




21-11351                Opinion of the Court                         5

See Drayton, 536 U.S. at 200; Knights, 989 F.3d at 1286. During this
time, Ligon was not threatened by the presence of several officers
because, at most, only three officers were on scene, and Ligon sat
on the porch without any police presence for over three minutes.
See Knights, 989 F.3d at 1286. The encounter became a stop when
Griffin told Ligon to stay with another officer because, at that
point, a reasonable person would not have felt free to leave. See
Drayton, 536 U.S. at 201. Accordingly, we affirm as to this issue.
B. Reasonable Suspicion
        Law enforcement officers may seize an individual for a brief,
investigatory stop if they have a reasonable suspicion that (1) the
individual was involved, or is about to be involved in, criminal ac-
tivity, and (2) the stop was reasonably related in scope to the initial
circumstances justifying the interference. United States v. Lewis,
674 F.3d 1298, 1303 (11th Cir. 2012). While “reasonable suspicion”
is a lower standard than probable cause, it still requires at least an
objective justification. Id. A court must examine the totality of the
circumstances to determine reasonableness under the Fourth
Amendment. Id. Presence in a high-crime area is one factor that
can contribute to the creation of reasonable suspicion, although it
is not alone sufficient to support a finding of reasonable suspicion
of criminal activity. Illinois v. Wardlow, 528 U.S. 119, 124 (2000).
      Griffin had reasonable suspicion to investigate the murder
based on the totality of the circumstances, including that: (1) Ligon
was walking in a high-crime area about a mile from where a mur-
der occurred four days prior; (2) Griffin was briefed that the
USCA11 Case: 21-11351         Date Filed: 06/10/2022     Page: 6 of 8




6                       Opinion of the Court                 21-11351

murder suspect might have been staying in the area; and (3) Griffin
believed that Ligon matched the suspect’s description based on his
race, height, build, complexion, facial hair, and haircut. See Lewis,
674 F.3d at 1303; Wardlow, 528 U.S. at 124. While Griffin only
verbalized the similarities of height, race, weight, and haircut in the
body camera footage, the district court found Griffin’s testimony
credible, and Ligon has not challenged that determination on ap-
peal. See United States v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th
Cir. 2003) (stating a litigant abandons a claim when he fails to
plainly and prominently raise it or his argument is only a passing
reference to a contention). While the pictures of the suspect
looked different from each other and another officer expressed
doubts about the similarities, Griffin testified that one of the pic-
tures looked similar to Ligon, justifying further investigation, and
the court credited Griffin’s testimony. See Lewis, 674 F.3d at 1303;
Jernigan, 341 F.3d at 1283 n.8.
       Griffin also had reasonable suspicion to investigate public in-
toxication based on the totality of the circumstances, including
that: (1) Ligon was walking in the roadway in nighttime while
wearing all black clothing; (2) Ligon was carrying a bottle, which
Griffin thought might have contained beer; and (3) Ligon admitted
to drinking and carrying a bottle containing alcohol. See Lewis,
674 F.3d at 1303; Wardlow, 528 U.S. at 124. While Ligon did not
appear to act erratically or intoxicated, he admitted to drinking and
carrying a bottle containing alcohol and was a potential danger to
himself and others by walking in the road in a high-crime area at
USCA11 Case: 21-11351        Date Filed: 06/10/2022     Page: 7 of 8




21-11351               Opinion of the Court                        7

night dressed in all black. Ala. Code § 13A-11-10 (providing “a per-
son commits the crime of public intoxication if he appears in a pub-
lic place under the influence of alcohol . . . to the degree that he
endangers himself or another person or property”). Accordingly,
we affirm as to this issue.
C. Reasonableness of Stop
       Officers do not have “unfettered authority to detain a person
indefinitely” even if they have reasonable suspicion. United States
v. Campbell, 26 F.4th 860, 881 (11th Cir. 2022) (en banc). The scope
of the stop “must be carefully tailored to its underlying justifica-
tion.” United States v. Braddy, 11 F.4th 1298, 1310 (11th Cir. 2021)
(quotation marks omitted). The stop may last no longer than is
necessary to address the original reasons that warranted the stop.
Rodriguez v. United States, 575 U.S. 348, 354 (2015). The stop is
unlawfully prolonged when an officer “(1) conduct[s] an unrelated
inquiry aimed at investigating other crimes (2) that adds time to the
stop (3) without reasonable suspicion.” Campbell, 26 F.4th at 884.
       Griffin did not unreasonably prolong the Terry stop because
the actions he took were related to the crimes he was investigating.
Griffin did not unreasonably prolong the stop by incorrectly notat-
ing Ligon’s social security number because nothing in the record
indicates Griffin was aware of his mistake when he made it given
that he accused Ligon of providing the wrong number and told
other officers that Ligon gave him the wrong number. Griffin did
not unreasonably prolong the stop by requiring Ligon to find a ride
or to ride with him because this requirement was related to the
USCA11 Case: 21-11351            Date Filed: 06/10/2022         Page: 8 of 8




8                         Opinion of the Court                      21-11351

potential public intoxication offense. Any prolongment of the stop
was due to Ligon’s refusal to ride with Griffin and inability to con-
firm transportation. Accordingly, we affirm as to this issue.
                            II. CONCLUSION
        The district court did not err in finding Ligon’s encounter
with Griffin was voluntary until Griffin told Ligon to stay with the
other officer because, prior to that, Ligon voluntarily answered
Griffin’s questions and Griffin did not coerce or show his authority
to Ligon. The district court did not err in finding Griffin had rea-
sonable suspicion to stop Ligon to investigate a murder and public
intoxication based on Ligon looking similar to a murder suspect
and drinking while walking in the road at night. Third, the district
court did not err in finding the Terry stop was reasonable because
Griffin’s actions during the stop of checking Ligon’s social security
number and requiring Ligon to find a ride home or to ride with
him were reasonably related to his investigation into Ligon’s simi-
larities with the murder suspect and Ligon’s potential offense of
public intoxication. Accordingly, we affirm.3
       AFFIRMED.




3 The parties also discuss application of the attenuation doctrine, but because
we affirm on the grounds above, we need not reach that issue.